DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 7/25/22.  Claims 1-2, 5, 12-13, and 15 were amended; claims 4 and 9 were cancelled.  Claims 1-3, 5-8, and 10-20 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/22 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see page 8 of Remarks, filed 7/25/22, with respect to the rejections of independent claims 1, 12, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 1-8 and 10-20 under 35 U.S.C. 103 have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-3, 5-8, and 10-20 under 35 U.S.C. 103 are made and presented in the following Office Action as necessitated by amendment. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2009/0145463 to Oh et al. (hereafter “Oh”) in view of US Pub. 2002/0045008 to Toshima et al. (hereafter “Toshima”) and US Pub. 2002/0144708 to Kashkoush et al. (hereafter “Kashkoush”).
Regarding claims 1-3,
Oh discloses an apparatus for removing photoresists [¶0003], comprising: 
a chamber (100) including a substrate support (120) configured to support a substrate (W), and a nozzle unit (130) disposed toward the substrate support [see Fig. 2; ¶0030]; 
an ozone solution generator (24) configured to generate an ozone solution; 
an acid solution reservoir (22) configured to store an acid solution (e.g. HF) [see Fig. 1; ¶0031]; 
first (34) and second (32) supply lines connected to the ozone solution generator and the acid solution reservoir respectively [see Fig. 1; ¶0033]; and 
an in-line mixer (36b) configured to 
prepare a photoresist removing solution by mixing the ozone solution supplied from the first supply line, and the acid solution supplied from the second supply line, and 
supply the photoresist removing solution to the nozzle unit (via 44) [see Fig. 1; ¶0042].  
Oh does not explicitly teach that the acid solution (from 22) is supplied to the in-line mixer by a pump.  However it is old and well known in the art to utilize pumps to provide the necessary pressure for conveying liquid.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use a pump to supply the acid solution from the acid solution reservoir to the in-line mixer since the examiner takes Official Notice of such a pump for its use in the art and the selection of such a pump to selectively provide pressure to convey liquid would be within the level of ordinary skill in the art.
Oh further discloses first (34b) and second (32b) valves on the first (34) and second (32) supply lines, respectively, wherein a control unit (60) monitors flow rates of the first (34) and second (32) supply lines measured via respective first and second flow meters (34c, 32c), wherein if the measured flow rate(s) is/are outside a preset range the measured flow rates are displayed so that the operator may control the first (34b) and second (32b) valves accordingly [Fig. 1; ¶0033-¶0034, ¶0041].  Oh does not explicitly teach a flow rate controller configured to automatically control the first and second valves, however such a feature is well known in the art.  For example, Toshima similarly discloses a substrate processing apparatus comprising a chamber (10) for processing a substrate (W) that receives fluid from first (31) and second (75) fluid sources, wherein a flow rate controller (100) is configured to control first (37) and second (77) valves to be selectively opened an amount to produce desired flow rates of the respective fluids [see Fig. 2; ¶0046, ¶0051].  Therefore it would have been obvious to one having ordinary skill in the art to modify the first and second valves of Oh to be automatically controlled to maintain desired flow rates therethrough, as taught by Toshima, such that the controller (60) selectively controls opening of the first and second valves (34b, 32b) to produce desired flow rates in response to the detected flow rates from the flow meters (32c, 34c).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Oh teaches a concentration meter (48) configured to measure an ozone (03) concentration and an acid concentration of the photoresist removing solution supplied from the in-line mixer, wherein the concentration data measured by the concentration meter is transmitted to the controller (60) such that the solution is only then supplied to the processing unit (by controller 60 opening valve 44a) when the measured concentration satisfies a previously set concentration [Fig. 1; ¶0036, ¶0046-¶0047].  Oh does not explicitly teach a flow rate controller configured to automatically control a flow rate of the ozone solution and a flow rate of the acid solution such that the ozone concentration of the photoresist removing solution supplied from the in-line mixer is maintained in a range of 10 to 200 ppm.  However, it is well known in the art to use concentration meters to monitor and control a ratio of component fluids of a multi-fluid mixture.  For example, Kashkoush discloses an apparatus for removing photoresists having a concentration meter (46) located on a liquid supply line (36) downstream from an in-line mixer (37), wherein the concentration meter (46) monitors the concentration levels of the component fluids of a multi-fluid mixture in order to control the ratio of component fluids (respectively supplied via 38, 39) in the mixture as desired [Fig. 1; ¶0038].  Oh teaches that the concentration meter (48) functions to ensure that the ozonated mixture solution satisfies a previously set process concentration [¶0004], wherein when ozonated mixture solution does not satisfy an optimum concentration, cleaning efficiency is reduced [¶0005].  Therefore the cited prior art Oh recognizes the ozone concentration of the solution as a known result-effective variable as it affects the cleaning efficiency of the process.  Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate ozone concentration for the predictable result of efficiently cleaning the substrate.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the preset ozone concentration of the solution to be in a range of 10 to 200 ppm by utilizing routine experimentation since it has been known to optimize the parameter that is the result-effective variable involving only routine skill in the art [See MPEP 2144.05], wherein said preset ozone concentration of the solution is thereby automatically maintained by the controller (60) controlling respective flow rates of ozone solution and acid solution (via first and second valves 34b, 32b) in response to the measured concentration (from 48).
Regarding claim 5,
Oh in view of Toshima and Kashkoush discloses the apparatus of claim 1, but does not explicitly teach that the flow rate controller is configured to control a flow rate of the ozone solution and a flow rate of the acid solution such that an acid concentration of the photoresist removing solution is maintained in a range of 100 to 1500 ppm.  Oh teaches that the concentration meter (48) functions to ensure that the ozonated mixture solution (generated by mixing HF acid with ozonated water) satisfies a previously set process concentration, wherein when ozonated mixture solution does not satisfy an optimum concentration, cleaning efficiency is reduced [¶0004-¶0005, ¶0031].  Therefore the cited prior art Oh implicitly recognizes the acid concentration of the mixture solution as a known result-effective variable as it affects the cleaning efficiency of the process.  Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate acid concentration for the predictable result of efficiently cleaning and treating the substrate.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the preset acid concentration of the solution to be in a range of 100 to 1500 ppm by utilizing routine experimentation since it has been known to optimize the parameter that is the result-effective variable involving only routine skill in the art [See MPEP 2144.05], wherein said preset acid concentration of the solution is thereby automatically maintained by the controller (60) controlling respective flow rates of ozone solution and acid solution (via first and second valves 34b, 32b) in response to the measured concentration (from 48).
Regarding claim 6,
Oh in view of Toshima and Kashkoush discloses the apparatus of claim 1, further comprising first (34c) and second (32b) flowmeters on the first and second supply lines, respectively, and configured to monitor a flow rate of the ozone solution and a flow rate of the acid solution, respectively [Oh: Fig. 1; ¶0033-¶0034].  
Regarding claim 7,
Oh in view of Toshima and Kashkoush discloses the apparatus of claim 1, wherein the in-line mixer (36b) includes a screw structure disposed in a flow space inside the in-line mixer [Oh: see Fig. 1; ¶0035].  
Regarding claim 8,
Oh in view of Toshima and Kashkoush discloses the apparatus of claim 1, wherein the ozone solution is supplied into the chamber through the in-line mixer by a pressure difference between an internal pressure of the ozone solution generator (24) and an internal pressure of the chamber [Oh: Fig. 1; ¶0034].  
Regarding claim 10,
Oh in view of Toshima and Kashkoush discloses the apparatus of claim 1, wherein the acid solution includes hydrofluoric acid (HF) [Oh: ¶0031].  
Regarding claim 11,
Oh in view of Toshima and Kashkoush discloses the apparatus of claim 1, wherein the acid solution includes hydrofluoric acid (HF) [Oh: ¶0031].  It is noted that the recitation “the photoresist removing solution, supplied from the in-line mixer, has an ozone concentration of 20 to 40 ppm and an HF concentration of 200 to 350 ppm” is a statement of intended use which does not patentably distinguish over the cited prior art since Oh meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  Claims directed to apparatus must be distinguished from prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA).  “[A]pparatus claims cover what a devices is not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claims 12-13,
Oh discloses an apparatus for removing photoresists [¶0003], comprising: 
a chamber (100) having an internal space; 
an ozone solution generator (24) configured to generate an ozone solution; 
an acid solution reservoir (22) configured to store an acid solution (e.g. HF) [see Fig. 1; ¶0031];   
first (34) and second (32) supply lines, connected to the ozone solution generator and the acid solution reservoir respectively, including first (34b) and second (32b) valves configured to control flow rates of the ozone solution and the acid solution, respectively [see Fig. 1; ¶0033-¶0034]; 
a transfer line having a first end (at 36) connected to the first and second supply lines, and a second end (at 44) connected to the internal space of the chamber [Fig. 1; ¶0035-¶0036]; 
an in-line mixer (36b) configured to, 
prepare a photoresist removing solution by mixing the ozone solution supplied from the first supply line, and the acid solution supplied from the second supply line, and 
supply the photoresist removing solution to the internal space of the chamber through the transfer line (at 44) [see Fig. 1; ¶0042].
Oh does not explicitly teach that the acid solution (from 22) is supplied to the in-line mixer by a pump.  However it is old and well known in the art to utilize pumps to provide the necessary pressure for conveying liquid.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use a pump to supply the acid solution from the acid solution reservoir to the in-line mixer since the examiner takes Official Notice of such a pump for its use in the art and the selection of such a pump to selectively provide pressure to convey liquid would be within the level of ordinary skill in the art.
Oh teaches first (34b) and second (32b) valves on the first (34) and second (32) supply lines, respectively [see Fig. 1; ¶0033-¶0034].  Oh teaches that a control unit (60) monitors flow rates of the first (34) and second (32) supply lines measured via respective first and second flow meters (34c, 32c), wherein if the measured flow rate(s) is/are outside a preset range the measured flow rates are displayed so that the operator may control the first (34b) and second (32b) valves accordingly [¶0041].  Oh does not explicitly teach a flow rate controller configured to control the first and second valves, however such a feature is well known in the art.  For example, Toshima similarly discloses a substrate processing apparatus comprising a chamber (10) for processing a substrate (W) that receives fluid from first (31) and second (75) fluid sources, wherein a flow rate controller (100) is configured to control first (37) and second (77) valves to be selectively opened an amount to produce desired flow rates of the respective fluids [see Fig. 2; ¶0046, ¶0051].  Therefore it would have been obvious to one having ordinary skill in the art to modify the first and second valves of Oh to be automatically controlled to maintain desired flow rates therethrough, as taught by Toshima, such that the controller (60) selectively controls opening of the first and second valves (34b, 32b) to produce desired flow rates in response to the detected flow rates from the flow meters (32c, 34c).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Oh teaches a concentration meter (48) configured to measure an ozone (03) concentration and an acid concentration of the photoresist removing solution supplied from the in-line mixer, wherein the concentration data measured by the concentration meter is transmitted to the controller (60) such that the solution is only then supplied to the processing unit (by controller 60 opening valve 44a) when the measured concentration satisfies a previously set concentration [Fig. 1; ¶0036, ¶0046-¶0047].  Oh does not explicitly teach a flow rate controller configured to automatically control a flow rate of the ozone solution and a flow rate of the acid solution such that the ozone concentration of the photoresist removing solution supplied from the in-line mixer is maintained in a range of 10 to 200 ppm.  However, it is well known in the art to use concentration meters to monitor and control a ratio of component fluids of a multi-fluid mixture.  For example, Kashkoush discloses an apparatus for removing photoresists having a concentration meter (46) located on a liquid supply line (36) downstream from an in-line mixer (37), wherein the concentration meter (46) monitors the concentration levels of the component fluids of a multi-fluid mixture in order to control the ratio of component fluids (respectively supplied via 38, 39) in the mixture as desired [Fig. 1; ¶0038].  Oh teaches that the concentration meter (48) functions to ensure that the ozonated mixture solution satisfies a previously set process concentration [¶0004], wherein when ozonated mixture solution does not satisfy an optimum concentration, cleaning efficiency is reduced [¶0005].  Therefore the cited prior art Oh recognizes the ozone concentration of the solution as a known result-effective variable as it affects the cleaning efficiency of the process.  Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate ozone concentration for the predictable result of efficiently cleaning the substrate.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the preset ozone concentration of the solution to be in a range of 10 to 200 ppm by utilizing routine experimentation since it has been known to optimize the parameter that is the result-effective variable involving only routine skill in the art [See MPEP 2144.05], wherein said preset ozone concentration of the solution is thereby automatically maintained by the controller (60) controlling respective flow rates of ozone solution and acid solution (via first and second valves 34b, 32b) in response to the measured concentration (from 48).
Regarding claim 14,
Oh in view of Toshima and Kashkoush discloses the apparatus of claim 12, wherein the acid solution is an HF solution [Oh: ¶0031].  

7.	Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2009/0145463 to Oh et al. (hereafter “Oh”) in view of US Pub. 2002/0045008 to Toshima et al. (hereafter “Toshima”).
Regarding claim 15,
Oh discloses an apparatus for removing photoresists [¶0003], comprising: 
a chamber (100) having an internal space [see Fig. 2; ¶0030]; 
an ozone solution generator (24) configured to generate an ozone solution; 
an acid solution reservoir (22) configured to store an acid solution (e.g. HF) [see Fig. 1; ¶0031]; 
an in-line mixer (36b) configured to, 
prepare a photoresist removing solution by mixing the ozone solution and the acid solution, and 
supply the photoresist removing solution to the internal space of the chamber (via 44) [see Fig. 1; ¶0042].
Oh does not explicitly teach that the acid solution (from 22) is supplied to the in-line mixer by a pump.  However it is old and well known in the art to utilize pumps to provide the necessary pressure for conveying liquid.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use a pump to supply the acid solution from the acid solution reservoir to the in-line mixer since the examiner takes Official Notice of such a pump for its use in the art and the selection of such a pump to selectively provide pressure to convey liquid would be within the level of ordinary skill in the art.
Oh teaches first (34b) and second (32b) valves on the first (34) and second (32) supply lines, respectively [see Fig. 1; ¶0033-¶0034].  Oh teaches that a control unit (60) monitors flow rates of the first (34) and second (32) supply lines measured via respective first and second flow meters (34c, 32c), wherein if the measured flow rate(s) is/are outside a preset range the measured flow rates are displayed so that the operator may control the first (34b) and second (32b) valves accordingly [¶0041].  Oh does not explicitly teach a flow rate controller configured to automatically control flow rates of the ozone solution and the acid solution (via first and second valves), however such a feature is well known in the art.  For example, Toshima similarly discloses a substrate processing apparatus comprising a chamber (10) for processing a substrate (W) that receives fluid from first (31) and second (75) fluid sources, wherein a flow rate controller (100) is configured to control first (37) and second (77) valves to be selectively opened an amount to produce desired flow rates of the respective fluids [see Fig. 2; ¶0046, ¶0051].  Therefore it would have been obvious to one having ordinary skill in the art to modify the first and second valves of Oh to be automatically controlled to maintain desired flow rates therethrough, as taught by Toshima, such that the controller (60) selectively controls opening of the first and second valves (34b, 32b) to produce desired flow rates in response to the detected flow rates from the flow meters (32c, 34c).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Regarding claim 16,
Oh in view of Toshima discloses the apparatus of claim 15, wherein the chamber includes a substrate support (120) configured to support a substrate (W), and a nozzle unit (130) configured to inject the photoresist removing solution supplied from the in-line mixer [Oh: see Fig. 2; ¶0030].  
Regarding claim 20,
Oh in view of Toshima discloses the apparatus of claim 15, wherein it is noted that the recitation “wherein the photoresist removing solution, supplied from the in-line mixer, has an ozone concentration of 20 to 40 ppm and an acid concentration of 200 to 350 ppm” is a statement of intended use which does not patentably distinguish over the cited prior art since Oh meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].

8.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Oh in view of Toshima as applied to claim 16 above, and further in view of US Pub. 2007/0020943 to Kim et al. (hereafter “Kim”).
Regarding claim 17,
Oh in view of Toshima discloses the apparatus of claim 16, but does not teach that the nozzle unit entirely overlaps the substrate.  However such a nozzle unit as claimed is well known in the art; for example, Kim similarly discloses an apparatus for removing photoresists wherein processing fluid is supplied to a chamber (110) via a nozzle unit (i.e. showerhead 140) that entirely overlaps the substrate (200) and that includes a plurality of holes (147) regularly arranged to inject the processing fluid [see Fig. 1; ¶0040, ¶0063].  Therefore it would have been obvious for one having ordinary skill in the art at the time of filing to substitute to nozzle unit of Oh for the (showerhead-type) nozzle unit taught by Kim in order to uniformly distribute the photoresist removing solution onto the substrate during operation [Kim: ¶0040].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Regarding claim 18,
Oh in view of Toshima discloses the apparatus of claim 16, but does not teach that the nozzle unit includes a plurality of holes regularly arranged to inject the photoresist removing solution.  However such a nozzle unit as claimed is well known in the art; for example, Kim similarly discloses an apparatus for removing photoresists wherein processing fluid is supplied to a chamber (110) via a nozzle unit (i.e. showerhead 140) that entirely overlaps the substrate (200) and that includes a plurality of holes (147) regularly arranged to inject the processing fluid [see Fig. 1; ¶0040, ¶0063].  Therefore it would have been obvious for one having ordinary skill in the art at the time of filing to substitute to nozzle unit of Oh for the (showerhead-type) nozzle unit taught by Kim in order to uniformly distribute the photoresist removing solution onto the substrate during operation [Kim: ¶0040].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.

9.	Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over US Oh in view of Toshima as applied to claim 15 above, and further in view of US Pub. 2002/0144708 to Kashkoush et al. (hereafter “Kashkoush”).
Regarding claim 19,
Oh in view of Toshima discloses the apparatus of claim 15, wherein Oh teaches a concentration meter (48) configured to measure an ozone (03) concentration and an acid concentration of the photoresist removing solution supplied from the in-line mixer, wherein the concentration data measured by the concentration meter is transmitted to the controller (60) such that the solution is only then supplied to the processing unit (by controller 60 opening valve 44a) when the measured concentration satisfies a previously set concentration [Fig. 1; ¶0036, ¶0046-¶0047].  Oh in view of Toshima does not explicitly teach that the flow rate controller is configured to control the flow rate of the ozone solution and the flow rate of the acid solution such that an ozone concentration is maintained in a range of 10 to 200 ppm and an acid concentration is maintained in a range of 100 to 1500 ppm.  However, it is well known in the art to use concentration meters to monitor and control a ratio of component fluids of a multi-fluid mixture.  For example, Kashkoush discloses an apparatus for removing photoresists having a concentration meter (46) located on a liquid supply line (36) downstream from an in-line mixer (37), wherein the concentration meter (46) monitors the concentration levels of the component fluids of a multi-fluid mixture in order to control the ratio of component fluids (respectively supplied via 38, 39) in the mixture as desired [Fig. 1; ¶0038].  Oh teaches that the concentration meter (48) functions to ensure that the ozonated mixture solution (generated by mixing HF acid with ozonated water) satisfies a previously set process concentration, wherein when ozonated mixture solution does not satisfy an optimum concentration, cleaning efficiency is reduced [¶0004-¶0005, ¶0031].  Therefore the cited prior art Oh implicitly recognizes the ozone and acid concentrations of the mixture solution as known result-effective variables as they affect the cleaning efficiency of the process.  Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate ozone and acid concentrations for the predictable result of efficiently cleaning and treating the substrate.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the preset ozone concentration of the solution to be in a range of 10 to 200 ppm and the preset acid concentration of the solution to be in a range of 100 to 1500 ppm by utilizing routine experimentation since it has been known to optimize the parameter that is the result-effective variable involving only routine skill in the art [See MPEP 2144.05], wherein said preset acid and ozone concentrations of the solution are thereby maintained by the controller (60) controlling respective flow rates of ozone solution and acid solution (via first and second valves 34b, 32b) in response to the measured concentration (from 48).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711